Title: To James Madison from John MacGowty, 19 March 1809 (Abstract)
From: MacGowty, John
To: Madison, James


19 March 1809, Windham, Connecticut. Discusses the Embargo, MacGowty’s experience as a seaman, master, and owner of a vessel, and his thoughts on a war with Great Britain. Advises JM “for the last time to offer to that Corrupt nation the last Olive Branch and if Sir they have not good sense enough to come forward and settle with us as an onest nation then Sir My opinion is that our government will Play to that nation a different game than the Looseing which We have Playd so long.”
